Citation Nr: 0413292	
Decision Date: 05/25/04    Archive Date: 06/02/04

DOCKET NO.  00-00 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for anal fissures 
with rectal bleeding.

2.  Entitlement to service connection for pericarditis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from July to September 1998.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a January 1999 rating action that 
denied service connection for asthma, a left ankle 
disability, anal fissures with rectal bleeding, and 
pericarditis.  A Notice of Disagreement was received in 
February 1999, and a Statement of the Case (SOC) was issued 
in June 1999.  A Substantive Appeal was received in January 
2000.  A Supplemental SOC (SSOC) was issued in October 2000.

In March 2001, the veteran testified during hearing before a 
Decision Review Officer at the RO; a transcript of the 
hearing is of record.  VA Form 119 dated in March 2001 and 
completed by the veteran's representative indicates that, 
prior to the hearing, the veteran withdrew his appeal on the 
issues of service connection for asthma and for a left ankle 
disability.

The denial of service connection for anal fissures with 
rectal bleeding and for pericarditis was confirmed and 
continued by rating action of January 2003.  Supplemental 
SOCs (SSOCs) were issued in January and May 2003.

In September 2003, the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO; a transcript of 
the hearing is of record.

For the reasons expressed below, the issues on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the appellant when 
further action on his part is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations include, upon the 
submission of a substantially-complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has not been accomplished.  

The VCAA requires the VA to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the VA and authorizes it to obtain.  See 38 U.S.C.A. § 
5103A(a), (b).

During the September 2003 Board hearing, the veteran 
testified that, in service in approximately August 1998, he 
was referred to a Civilian Medical Group at Fort Benning, 
Georgia for evaluation of a question of internal bleeding.  
The veteran's representative requested that such additional 
service medical records be obtained prior to an appellate 
decision in this case.  The Board finds that the RO should 
attempt to obtain these service medical records and associate 
them with the claims file.

The record also indicates continuing outpatient treatment of 
the veteran for the disabilities at issue at the VA Medical 
Center (VAMC) in West Palm Beach, Florida.  At the March 2001 
RO hearing, the veteran testified that he was hospitalized 
for pericarditis at the aforementioned VAMC in October 1998; 
appellate review discloses that such VA hospital records are 
not contained in the claims file.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO should obtain and associate with the claims file all 
outstanding pertinent inpatient and outpatient records from 
the abovementioned VAMC from October 1998 to the present 
time, to particularly include a report of hospitalization in 
October 1998 for pericarditis, following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal facilities.

The RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to each claim 
on appeal, notifying him that he has a full one-year period 
for response.  See 38 U.S.C.A § 5103(b)(1); see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651 (Dec. 16, 2003) (to be codified at 38 U.S.C.A. 
§ 5103(b)(3) (amending the relevant statute to clarify that 
the VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  After providing the 
appropriate notice, the RO should obtain any additional 
evidence for which the veteran provides sufficient 
information and, if necessary, authorization, following the 
current procedures prescribed in 38 C.F.R. § 3.159.  The RO 
should specifically request that the veteran furnish written 
authorization to enable it to obtain all medical records of 
his treatment and evaluation at the Jacobi Medical Center, 
1400 Pelham Parkway South & Eastchester Road, Bronx, New York 
10461 in September 1998.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance therewith.  Hence, 
in addition to the actions requested above, the RO should 
also undertake any other development and/or notification 
action deemed warranted by the VCAA prior to adjudicating the 
claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should obtain from the 
National Personnel Records Center and the 
Civilian Medical Group at Fort Benning, 
Georgia and all records of medical 
examination, treatment, and evaluation of 
the veteran for internal and rectal 
bleeding, anal fissures, and pericarditis 
at the Civilian Medical Group at Fort 
Benning, Georgia during his military 
service in approximately August and 
September 1998.  In requesting these 
records, the RO should follow the current 
procedures of 38 C.F.R. § 3.159(c) as 
regards requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

2.  The RO should request that the West 
Palm Beach, Florida VAMC furnish copies 
of all records of inpatient and 
outpatient treatment and evaluation of 
the veteran for internal and rectal 
bleeding, anal fissures, and pericarditis 
from October 1998 to the present time.  
This should specifically include all 
records of hospitalization for 
pericarditis in October 1998.  In 
requesting these records, the RO should 
follow the current procedures of 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records/responses 
received should be associated with the 
claims file.  

3.  The RO should send to he veteran and 
his representative a letter requesting 
the veteran to provide sufficient 
information and, if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should 
specifically request that the veteran 
furnish authorization to enable the VA to 
obtain all medical records of his 
treatment and evaluation for pericarditis 
at the Jacobi Medical Center, 1400 Pelham 
Parkway South & Eastchester Road, Bronx, 
New York 10461 in September 1998; these 
should specifically include all medical 
history, examination, evaluation, and 
consultation reports, as well as 
diagnostic tests, to include chest X-rays 
and electrocardiographic reports. 

The RO should also invite the veteran to 
submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

4.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims on 
appeal in light of all pertinent evidence 
and legal authority.  

8.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for its determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at             38 
U.S.C. §§ 5109B, 7112).  In addition, the VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


